Citation Nr: 0110335	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 
1974.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran has a high school education (or equivalent), 
has worked as a cook, electrical lineman, cement worker and 
highway construction laborer, and was last gainfully employed 
full-time in 1993.  

2.  The veteran's service-connected disabilities are 
dysthymic disorder, rated as 30 percent disabling, residuals 
of a splenectomy, rated as 30 percent disabling, residuals of 
a fractured left hip with arthritis, rated as 20 percent 
disabling, residuals of a left upper arm injury, rated as 10 
percent disabling, residuals of a left tibia and fibula 
injury, rated 10 percent disabling, residuals of a fractured 
right tibia and fibula with arthritis of the right foot, 
rated as 10 percent disabling, residuals of fractured 5th to 
9th ribs on the left, rated as 0 percent disabling and 
residuals of an injured left middle finger, rated as 0 
percent disabling, with a combined rating of 70 percent 
disabling.  

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for dysthymic disorder, rated 
as 30 percent disabling, residuals of a splenectomy, rated as 
30 percent disabling, residuals of a fractured left hip with 
arthritis, rated as 20 percent disabling, residuals of a left 
upper arm injury, rated as 10 percent disabling, residuals of 
a left tibia and fibula injury, rated 10 percent disabling, 
residuals of a fractured right tibia and fibula with 
arthritis of the right foot, rated as 10 percent disabling, 
residuals of fractured 5th to 9th ribs on the left, rated as 
0 percent disabling and residuals of an injured left middle 
finger, rated as 0 percent disabling.  

Information on forms of record shows that the veteran 
attained the equivalent of a high school education, has 
worked as a cook, electrical lineman and highway construction 
laborer, and last worked full time in 1993.  He was born in 
November 1952.  On his June 1998 application, the denial of 
which resulted in this appeal, he stated that he could not 
work because of his service connected disabilities, 
especially his neurosis.  

On a VA-arranged (fee-basis) neurologic examination in 
February 1978, it was stated that the veteran had been left-
handed but had been using his right hand to do things, 
especially writing.  

On a November 1978 statement, the veteran reported that his 
left hand was dominant.  

VA outpatient treatment records show, on a July 1997 X-ray, 
that the veteran had a transitional L5 vertebra with 
sacralization on the left side and two threaded screws in the 
superior aspect of the left acetabulum with suggestion of 
early arthritic change in that hip joint with deformity of 
the femoral head.  In June 1998, a long history of alcohol 
excess, at least 3-4 beers a day, was noted with a 
provisional diagnosis of alcohol dependence.  He stated that 
his left hip and left lumbar spine were bothering him.  He 
had run out of pain medication.  He reportedly continued to 
smoke and drink.  No abnormality of the extremities was shown 
on the physical examination.  Mild left paraspinal tenderness 
was elicited.  External rotation was to 30 degrees at the 
left hip.  Straight leg raising was to 30 degrees on the 
right and to 15 degrees on the left.  Range of motion was 
termed good at the lumbar spine.  The assessment was 
degenerative joint disease of the left hip, cigarette abuse 
and alcohol dependence.  Later in June 1998, he was seen for 
complaints of flashback and the inability to rest at night.  
A dysphoric mood was indicated.  He had had intermittently 
heavy alcohol intake.  

VA Mental Health Clinic intake notes in July 1998 show that 
the veteran complained of depression and agitation.  He 
reportedly lived with a girl friend.  He spent the day 
tinkering around and stated that he liked to stay busy.  He 
also liked to have fun with the guys, but since he had 
decreased his drinking he did not know what to do.  He 
indicated having been a cook when he was on active duty and 
also having been a cement worker and a construction worker 
which he had enjoyed but he reportedly could not physically 
hold out.  On the mental status evaluation, he had his eyes 
closed part of the time.  He showed a flat affect at first 
but became more sociable.  He smiled.  He volunteered 
information.  Depression and alcohol abuse were assessed.  
The global assessment of functioning was 60.  

On a VA examination in January 1999, the veteran complained 
that he could not focus well and stayed restless and anxious.  
He had problems sleeping with a disruptive sleep pattern and 
recurrent nightmares and flashbacks to a car accident that 
happened in 1972.  This had resulted in the death of his 
wife.  He reportedly had fallen asleep at the wheel and he 
described ongoing guilt, remorse, sadness, depression, lack 
of energy or  motivation, and tendency to get aggravated and 
angry.  He was noted to be unemployed.  His last stable job 
reportedly had been in a construction-type job.  He stated 
that he could no longer do it due to his health problems and 
increasing stress.  He reported problems with osteoarthritis 
and chronic back problems.  He hesitantly admitted to 
drinking alcohol in the amount of a pint a week and sometimes 
more depending on his level of stress.  He was living alone 
in a trailer and had a brother who visited him occasionally.  
He had been married twice and had two adult daughters whom he 
rarely saw.  He had not talked to them for over a year.  He 
did not do much of anything during the day.  He stayed home 
most of the time.  Every now and then he helped his brother 
do some light carpentry work.  On a mental status evaluation, 
he appeared casually dressed and fairly groomed.  He was well 
developed and well nourished.  He was 6 feet tall and weighed 
180 pounds.  He walked slowly and used a cane.  He was alert 
and oriented to time, person and place.  He appeared sad and 
downcast.  He was verbal and coherent but at times somewhat 
guarded and evasive in his responses.  There was no evidence 
of acute psychotic symptoms.  He denied delusions, paranoia, 
or any perceptual disturbances.  He admitted feeling 
chronically anxious and depressed.  His affect was 
constricted.  He denied any suicidal ideations or intent.  He 
was not homicidal.  He expressed a sense of frustration and 
helplessness.  His cognitive functions were within the normal 
range.  Insight and judgment were fair.  Coping abilities 
were limited.  He remained capable of managing his VA 
benefits.  The clinical impression was chronic dysthymic 
disorder and alcohol abuse, episodic, with dependence to be 
ruled out.  Medical diagnoses included rheumatoid arthritis 
and chronic back and leg problems.  Global assessment of 
functioning was 58.  

In August 1999, Herbert E. Brooks, M.D., reported that the 
veteran was 100 percent disabled for meaningful employment 
from multiple disabilities.  In November 1999, Dr. Brooks 
specified the veteran's disabilities as multiple motor 
vehicle accident injuries incurred in 1972 including left 
median nerve palsy below the elbow (motor and sensory), left 
brachial plexus stretch injury, old fracture/dislocation of 
the left hip in status post screw fixation, post-traumatic 
arthritis of the left hip, left ankle and old 
fracture/dislocation of the left great toe, status post 
splenectomy for a ruptured spleen, unipolar depression, and 
chronic alcoholism.  Dr. Brooks stated that every time he saw 
the veteran, as early as 10:50 A.M., he reeked of ethanol 
fumes, had slurred speech, and at times was confused.  

In December 1999, the VA examiner of January 1999 expressed 
the opinion that, based on that evaluation report, the 
veteran's dysthymic disorder did not preclude him from 
gainful employment in the future.  Although he had continued 
to manifest symptoms of depression and anxiety, on a long-
term basis, it was the examiner's opinion that this service-
connected disability would not preclude him totally and 
impair him from gainful employment.  

VA outpatient treatment records show, in March 1999, that the 
veteran was out of his medications.  Recurrent depression was 
indicated.  In July 1999, it was indicated that he had family 
support.  He was a church member who attended irregularly.  
He was alert and oriented.  He was not employed.  At this 
time, he was admitted to a VA hospital for perirectal 
problems, but a chest x-ray taken at that time showed healed 
fracture deformities involving the lateral aspects of the 
"right" 8th and 9th ribs.  The osseous structures were 
otherwise unremarkable.  There were surgical sutures within 
the anterior abdomen, in the midline.  On the physical 
examination, the abdomen was soft, nontender, and 
nondistended with active bowel sounds.  He showed muscle 
wasting in the left upper extremity secondary to residual 
nerve injury from a motor vehicle accident, otherwise, the 
neurological examination was nonfocal.  A diagnosis noted but 
not treated was left upper extremity nerve palsy.  It was 
noted that he had been referred from an outpatient clinic 
after completing a job working on a construction site.  

VA outpatient treatment records show, in September 1999, that 
the main reason the veteran had trouble in employment was due 
to his arthritis and his shoulder.  

Michael L. Shawbitz, M.D, a neurologist, examined the veteran 
in January 2000.  The veteran was described as right-handed 
and having done highway construction work up to 1992.  
History was recorded of an automobile accident in the early 
1970's followed by hospitalization for two years.  He had had 
loss of consciousness and apparently had to be extracted from 
the vehicle.  He indicated having sustained a stretch injury 
of the left shoulder and arm.  The elbow apparently had been 
pinned and there was other work done on the left hip and 
right leg.  He apparently had had to regain use of the left 
arm.  He complained of various pains of the shoulder, arm and 
left hip when the weather was cool.  He apparently had had a 
tendon transposition with the ability to flex the left wrist 
which then forced a flexion of the fingers.  His major 
problem was presented of a median pattern numbness in the 
left hand, which seemed to spare the medial aspect of the 
ring finger and the little finger, mostly, but the palmar 
aspect and fingertips of the rest of the fingers tended to be 
numb.  There had been some loss of grip.  He also had some 
numbness of the anterior left thigh.  He related a history of 
hypertension.  He took pain pills for back and hip pain and 
medication to help him sleep.  He smoked and drank.  

Dr. Shawbitz's physical examination of the veteran showed 
that he weighed 169.5 pounds and appeared alert and oriented.  
The mental status evaluation reportedly was unremarkable.  
Integument was clear.  Speech and language functions were not 
affected.  There was no gross cranial nerve asymmetry.  Range 
of motion of the cervical spine was full, without crepitation 
or restricted movements.  The left upper extremity show mild 
deformity of the left thumb with no evidence of atrophy or 
fasciculation, and proximal motor strength appeared to be 
normal.  Hand strength, including the medial distribution, 
appeared to be normal, however the sensory examination showed 
a median pattern numbness to light touch on the palmar aspect 
of the left hand and, vaguely, over the dorsal aspect into 
the superficial radial sensory distribution and, vaguely, up 
into the left arm, at times.  He complained of left upper 
extremity numbness when he did strenuous activity.  Gait was 
unremarkable for the most part, including heel and toes.  
Proximal lower extremity strength appeared to be intact to 
hip flexors.  Tinel's signs were negative.  He was ambulatory 
with a crutch.  Reflexes were symmetrical, at 2/4.  The 
impression was that he apparently had a stretch injury of the 
brachial plexus in the early 1970's, prolonged 
hospitalization, and suffered from traumatic arthritis and 
general back and leg pain, with apparent post-traumatic hip 
disease.  The stretch injury of the left upper extremity did 
not appear to have left any residual weakness or reflex 
changes, but he did have a sensory pattern, median nerve 
distribution.  This reportedly would probably be most 
compatible with carpal tunnel syndrome.  Upper trunk, lower 
trunk, or cord impairment was termed possible but not likely.  
As to the veteran's employment status, it was stated that, in 
isolating the left median nerve and brachial stretch injury, 
there was no residual motor weakness.  There was some mild 
dexterity loss and sensory impairment, such that picking-up 
small objects, from the standpoint of sensing them, would be 
impaired.  Gross movements were otherwise unremarkable.  It 
was stated that this was "his dominant arm."  His overall 
body status probably would not permit him to do general 
manual labor, as he previously had done.  Loss of dexterity 
and sensation of the hand might make difficult such tasks as 
clerical work.

Dr. Shawbitz submitted copies of electrodiagnostic studies of 
February 2000 that showed at least moderately severe left 
ulnar and median nerve involvement.  There was subtle 
involvement of the lower trunk and medial cord.  This was 
favored over a distal compression at the elbow/wrist of the 
ulnar and median nerves.  The electromyogram argued against 
any active processes.  Dr. Shawbitz stated that these results 
agreed with his earlier discussion that there was mild 
dexterity loss and sensory impairment making clerical tasks 
difficult.  

VA outpatient treatment records show, in February 2000, that 
the veteran continued to drink, but only once a week.  He 
stated that he was sleeping all right.  He complained of 
chronic hip and back pain which affected his ability to work.  
He indicated having been treated for depression many years 
previously for which he had been given medication.  
Depression reportedly had resolved, but came back in 1992.  
He had resumed taking medication but did not take it 
routinely.  He was alert and oriented to time, person and 
place.  He was calm and speech was clear.  He was logical in 
speech, clean and neat.  He walked with a cane.  
Depression/neurosis was assessed.  

A March 2000 VA nursing follow-up visit showed that the 
veteran was 6 feet tall and weighed 166 pounds.  He 
reportedly drank alcohol.  There were two weeks or more 
during the previous year during which he felt sad, blue, 
depressed, or when he lost all interest or pleasure in things 
that he usually cared about or enjoyed.  

VA outpatient treatment records also reflect, in March 2000, 
that the veteran's medications reportedly were helping with 
low back pain with which he had good days and bad days.  He 
was described as fairly developed, alert and in no acute 
distress.  He ambulated with a cane.  His abdomen was soft, 
nontender and without organomegaly or masses  The extremities 
were described as without edema, clubbing or cyanosis.  The 
pedal pulses were 2+/4+.  Heel to toe gait was termed OK.  
The assessment was hypertension to be ruled out, mild 
hypopotassemia, and mildly elevated liver enzymes.  Also, in 
March 2000, it was indicated that he took his psychiatric 
medication, but not daily.  He took his medication and then 
stopped and began drinking alcohol for a short while as he 
stated that this relieved his pain.  He would then resume 
taking his medication.  He was vague about the amount and 

frequency of drinking alcohol.  He complained of problems 
with his short-term memory.  He reportedly was diagnosed with 
presenile dementia and this possibly was at least a part of 
his difficulty.  He departed after 1 /2 hour as he was 
grimacing in pain and could not get comfortable sitting down.  

VA outpatient treatment records show, in April 2000, that the 
veteran presented with neck, shoulder, hip, and low back 
pain.  He smelled of alcohol and admitted drinking to kill 
the pain and because he was depressed.  He still grieved his 
wife's loss in an automobile accident during active service.  
He stated that his pain varied in intensity but was always 
with him.  The diagnoses were depression secondary to his 
medical condition and a pain disorder secondary to his 
medical condition and psychological factors.  The global 
assessment of functioning was 55.  In May 2000 the veteran 
was seen for neck, shoulder and low back pain.  He was 
evaluated before entry into a pain group.  His affect was 
termed brighter and his mood was termed less depressed.  A 
pain disorder secondary to a medical condition and 
psychological factors was assessed.  The global assessment of 
functioning was 58.  

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(2000).  

Under 38 C.F.R. § 4.16(a) (2000), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  Those criteria are as 
follows:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of 

service-connected disabilities: Provided [t]hat, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. . . . It 
is provided further that the existence or degree of non- 
service- connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service- connected disabilities render the veteran 
unemployable.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the record must reflect some factor 
which takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15 (1992)).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Id.  "A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment."  
Id.  Moreover, it must be noted that the veteran's advancing 
age and non-service-connected disabilities may not be 
considered in determining individual unemployability.  See 38 
C.F.R. §§ 3.341(a), 4.19 (2000); Van Hoose, 4 Vet. App. at 
363; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  In 
determining whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2000).  
Furthermore, the Board must consider the effects of the 
veteran's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992).  


A total rating based upon individual unemployability due to 
service-connected disabilities is warranted "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a) 
(2000).  

The veteran's service-connected dysthymic disorder, which is 
the highest rated of all his service connected disabilities, 
at 30 percent disabling, is not shown to be productive of 
unemployability.  While he has shown symptoms of depression, 
anxiety, agitation, guardedness, limited coping ability, 
frustration, and helplessness, his global assessment of 
functioning has consistently been between 55 and 60 and his 
VA psychiatric examiner has specified that the veteran's 
dysthymic disorder has not precluded him from gainful 
employment.  It is noteworthy that Dr. Shawbitz reported a 
normal mental status in January 2000.  VA clinical records 
show he was depressed but had a global assessment of function 
of 55 in April 2000 and, with improved affect and mood, his 
global assessment of functioning increased to 58 in May 2000.  

Although the Global Assessment of Functioning score does not 
fit neatly into the rating criteria, the Global Assessment of 
Functioning score is also evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Global Assessment of Functioning score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A Global Assessment of 
Functioning score between 51-60 is defined as exhibiting 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The moderate 
nature of his disability picture, with the highest-end score 
reported on the most recent examination, is most consistent 
with the current evaluation.  Specifically, the global 
assessments of functioning that the veteran has consistently 
received since 1998 supports the Board's conclusion that he 
has not been rendered unemployable by reason of his dysthymic 
disorder.  

The service connected residuals of a splenectomy is also 
rated as 30 percent disabling, but they have been stable and 
asymptomatic during this appeal period.  The abdominal 
examinations have shown no related abnormality.  This 
disability is not shown to contribute to his unemployed 
situation.  

After being advised of the consequences, as per 38 C.F.R. 
§ 3.655, the veteran failed to appear for an orthopedic 
rating examination scheduled by VA in December 1999.  
Therefore, no rating for his service-connected left upper 
arm, left hip or bilateral lower extremity disabilities in 
excess of those currently assigned may be increased with 
respect to any orthopedic dysfunction except that the 
neurologic status of his service connected disabilities has 
been revealed by Dr. Shawbitz.  It was shown that the left 
upper extremity showed only mild deformity of the left thumb.  
Proximal motor strength appeared normal.  There was no 
atrophy or fasciculation.  Hand strength was normal even 
though there was mild dexterity loss and sensory impairment.  
In terms of employment, Dr. Shawbitz indicated that there was 
no residual motor weakness.  While he stated that the 
veteran's overall body status probably would not permit him 
to do general manual labor, his specifications did not 
indicate that any service connected left upper extremity, 
left hip and bilateral lower extremity dysfunction was 
inconsistent with employability compatible with the veteran's 
education and occupational experience.  Such specifications 
include findings of unremarkable gait, including heels and 
toes, lower extremity strength, symmetrical reflexes, and 
unremarkable gross movements.  

While Dr. Brooks reported in August 1999 that multiple 
disabilities including the service connected left upper 
extremity, left hip, splenectomy, and psychiatric 
disabilities rendered the veteran 100 percent disabled from 
meaningful employment, the later reported medical evidence by 
VA and Dr. Shawbitz is persuasive and predominant in 
establishing that these disabilities are not productive of 
the veteran's inability to obtain and retain substantially 
gainful employment.  Moreover, it appears that the 
overwhelming characteristic of Dr. Brooks' observed 
disablement of the veteran was his invariable alcoholic 
intake whereas he was always under the influence with slurred 
speech and confusion.  This alcohol-induced element of 

overall dysfunction is not a part of service connected 
disablement that may be considered for entitlement to the 
total rating sought.  Even so, it is a recurring element in 
his medically described disability picture which must be 
considered to have a significant impact on his ability to 
obtain or retain employment.  

The service connected residuals of rib fractures and left 
middle finger injuries are not shown to be actively 
symptomatic at this time.  They are noncompensable and not 
appreciable factors in his unfavorable employment situation.  

The representative's point is well taken that the veteran's 
service connected disabilities that resulted from a single 
accident may be rated as one disability for the purpose of 
one 60 percent disability or one 40 percent disability in 
combination.  Nevertheless, the prime requirement that the 
service connected disabilities, however rated together, or 
separately, be productive of an inability to secure or follow 
a substantially gainful occupation is not met in this case.  
Also, the principle of a reasonable doubt has been 
considered, but a preponderance of the evidence is against 
the claim.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran was notified in the 
August 1999 rating decision that there was no evidence 
showing 
that his service connected disabilities precluded his ability 
to obtain and retain substantially gainful employment 
consistent with his education and occupational experience and 
irrespective of his age and non-service connected 
disabilities.  That is the key issue in this case, and the 
rating decision, as well as the statement of the case (SOC) 
and supplemental statements of the case (SSOCs), informed the 
veteran that evidence that his service-connected disabilities 
had exclusively resulted in unemployability was needed to 
substantiate his claim.  Moreover, he has shown his awareness 
of the evidence needed by the submission of supporting 
evidence from Dr. Brooks.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, SSOCs, and the veteran's own 
submission of additional supporting evidence show that he was 
aware of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Additional evidence from Dr. Brooks and from VA 
outpatient clinic and medical center sources was requested 
and obtained by the RO.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
scheduled complete examinations pursuant to the veteran's 
claims and advised him of the consequences if he failed to 
report without good cause shown.  

The veteran was provided a VA fee basis neurologic 
examination by Dr. Shawbitz in January and February 2000, 
after which the examiner provided an opinion as to the impact 
his service connected neurologic dysfunction had on his 
ability to work.  VA attempted to give the veteran a complete 
orthopedic evaluation of his service connected left upper 
extremity and bilateral lower extremity disabilities, but he 
failed to report.  While VA has a duty to assist the 
appellant in the development of his claim, that duty is not 
"a one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that based on the failed attempt to provide the 
veteran an orthopedic examination, the completion of Dr. 
Shawbitz's neurologic evaluation, and the receipt of all 
relevant VA outpatient and hospital treatment records, VA has 
done everything reasonably possible to assist him.  There is 
more than sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The record reveals that the RO did not expressly consider 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact 
is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A total rating based on individual unemployability due to 
service connected disabilities is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



